DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Joswick, reg. no. 50917, on 03/04/2022.
The claims from the amendment after non-final filed on 02/03/2022 are entered. The claims are further amended as follows: 

16-18. (Cancelled)

Reasons for Allowance
Claims 1-11, 13-15 and 19-20 (renumbered as claims 1-15) are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1 and 19.  The closest prior art references of record are noted below.
Chen et al. (US 20170076502 A1) generally teaches obtaining images of a physical environment including including a user’s hand touching an external device, presenting a computer-generated reality augmenting input capability of the external device by interpreting the images to identify a touch location on the external device of the user’s hand touching the external device [Figures 5B-5D] but does not explicitly teach wherein the second device comprises a non-touch display, identifying touch interactions on the non-touch display of the second device based on the images, and communicating the touch interactions to the second device, wherein the second device responds to the touch interactions on the non-touch display as touch input.
Garrison et al. (US 20190212901 A1) generally teaches obtaining images of a physical environment including an external device, identifying the external device in the physical environment, wherein the external device comprises a non-touch display, presenting a computer-generated reality augmenting input capability of the external device by interpreting the images to identify a touch location on the non-touch display of the external device by identifying a touch location on the external device, and communicating the touch interactions to the second device, wherein the external device responds to the touch interactions on the non-touch display as touch input [Figures 7-9, 11-13] but does not explicitly teach the images including a hand of a user touching the second device and wherein identifying the touch interactions comprises interpreting the images to identify a touch location on the second device of the hand of the user touching the second device.
Moon et al. (US 20200201515 A1) generally teaches obtaining images of a physical environment including a user’s hand touching an external device, presenting a computer-generated reality augmenting input capability of the external device by interpreting the images to identify a touch location on the external device of the user’s hand touching the external device, and communicating touch interactions to the external device [Figures 4B, 7-8A] but does not teach wherein the second device comprises a non-touch display, identifying touch interactions on the non-touch display of the second device based on the images, and communicating the touch interactions to the second device, wherein the second device responds to the touch interactions on the non-touch display as touch input.
Watanabe et al. (US 20180164589 A1) generally teaches obtaining images of a physical environment including a user’s hand touching an external device, presenting a computer-generated reality augmenting input capability of the external device by interpreting the images to identify a touch location on the external device of the user’s hand touching the external device, and communicating touch interactions to the external device [Figures 10, 18-20] but does not explicitly teach wherein the second device comprises a non-touch  identifying touch interactions on the non-touch display of the second device based on the images, and communicating the touch interactions to the second device, wherein the second device responds to the touch interactions on the non-touch display as touch input.
The art of record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations of claim 19: 
obtaining images of a physical environment, wherein the images include depictions of a second device and a hand of a user touching the second device;
identifying the second device in the physical environment, wherein the second device comprises a non-touch display; and
presenting a computer-generated reality (CGR) environment based on at least a portion of the images, wherein the CGR environment augments the input capability of the second device by:
identifying touch interactions on the non-touch display of the second device based on the images, wherein identifying the touch interactions comprises interpreting the images to identify a touch location on the second device of the hand of the user touching the second device; and
communicating the touch interactions to the second device, wherein the second device responds to the touch interactions on the non-touch display as touch input
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145